501<1 01
111 1706 613611011` 1316 65011/1/111\1161, 16101067663 310

'I`E:W§ 165

E)<101/‘11»6T6 D6UJ:D 1116"/1311(10[) 631011°“10,.2 010 01 ,
' Wll/€U§$€m,:>'d Hc 1 _

D|\l 161010(,€1:(/161_1:31\1 1:©10 1__115101]71 ©F H%MWLY 1/6 131 ©£31101161 631/1101 31C 671/310370
631/111117 1157<16:1

630/63 1331111 67<106016 661/1110 1/16>/011331> 13 1601/6
1106 631/1101 13 10/61::1307111 310 1061/3010 1601
1106 6>67\111;1611 310 1163 66611 37\11'1100

131/16 13 331/106 1~'3101/6 310 1/161:311/<11<16 310370~
10310 1101 1706 631001'310 1316111 6661/610

1706 1110101130161111 13163 61/110100€61;> 161\110 601\1~
\111:131'613 6311'~)11/1 10111;3 1313 163031106103 333136
611110 330131361116§111:1333 ZU\J 376310370 631/11\11711:71165
6310 616<10:1:1"36 1/1/111101760

1706 1610103'1:(7161111$»110“* 03 000 01 131/13106]\115€@

1031 1/1/1;£116166 1310 60101110

1106 16101031:01/1101 1016011:36101106 3161/116 61031,1111105
DOH]:§ 63510‘§ 00 570 01 ”[11017161("11#10330 311 6c1

163 1063 1010(_\,1101:7051‘11110 1316 103610 3161406

131143¢63;]1;161\\11§%;1; 16100116 1111/11 1666 3 1310 31110
16111110 6 5 5 1061€®6"3161

636 631/13 1001 11061:70 13061101:70 161\110 631\1\16316]0
161110 36711161\1<1616 13&6110€10 13 13 1106 3161/1416

1'161/161\1@6 1316 1101~166 5
31:61 1:1<1-1111611 6~/31311/1;1;3 63\11101 31010610

1311/001 1/3)1661< '1`® 1106 110’5:166
M£W§“§ §55@100:§§ 00 333 1013

COURT OF CR|M|NAL APPEALS

S_

 

 

 

Abe1Acos11a, Cierk

1116 1014101101/1~1\11" 11117'111<11111>"‘ 1101 11,11'“1 1101
v.S>Q.SW~¢>) ' 1 FiéU/\/) TW?* 10111,51~111.-1 ,BHQWUQ

 

- 11C 11611\1 1131 166111011610111/161@111
csx/1101 111 1/1/)1106 1311\11017\1§3 111110 161/1171 1/11\1)0
&1410114 CQ\MQ§€M 133 113 166314131110 1411 1111:1

Q1\11101 1110 1113 11 1041111114 1101. 11 1111
1111111 1110 511/1116 1111111111)1>

961be ewaHa}/Ldaod '

I,¢M<111:101;1‘,¢\1¥/1@ 11\1 5\1141401411‘ 111 ’ 011
. \JJ}€| 11 , W*‘

 

 

 

|N T'HE COURT CF CR|M|NAL APPEALS
OF TEXAS

No. wR-sz,zm;oi

EX PARTE J()HN LAWRENCE MATTHEWS, Applicant

 

ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 10823JD-HC-1 IN THE lST DISTRICT COURT
FROM JASPER COUNTY

Per curiam.
0 R D E R

Pursuant to the provisions of Article ll.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a Writ of habeas corpus. Ex parte
Young, 418 S.W.Zd 824, 826 (Tex. Crim. App. 1967). Applicant Was convicted of capital murder
and sentenced to life imprisonment The Thirteenth Cour't of Appeals affirmed his conviction in
Matthe1vs v. Stale, No. l3-lZ-00062-CR (Tex. A_pp._Edinhurg_Corpus Christi July 25, 2013)(not
designated for publication).

Applicant contends that his trial counsel rendered ineffective assistance Applicant has
alleged facts that, if true, might entitle him to relief. Strickland v. Washz`nglon, 466 U.S. 668 (1984);

Ex parte Palterson, 993 S.W.Zd ll4, 115 (Tex. Crim. App. 1999). In these circumstances,

'_Al

 

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.
App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order
trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The trial court may
use any means set out in TEX. CODE CR!M. PROC. art. 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent
If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
. attorney to represent Applicant at the hearing TEX. CODE CRIM. PROC. art. 2604 l n v w ' l

The trial court shall make findings of fact and conclusions of law as to whether counsel: (l)
failed to file a motion to suppress the evidence that was obtained by a warrantless search of the crime

scene, (2) failed to file a motion to suppress Applicant’s DNA that was taken illegally, (3) failed to

argue that Applicant was arrested without a warrant, (4) failed to argue that Applicant was arrested

using an illegal GPS phone track (5) failed to object to the autopsy report, (6) failed to obtain an

expert to challenge the State’s theory of the victim’s death, (7) failed to interview a witness and his
girlfriend who could have testified that they saw Jason Brown, not Applicant, exit the room after the
victim fell through the motel window, and (8) failed to send the evidence _to an independent lab for
review. The trial court shall also make findings of fact and conclusions of law as to whether the
performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient
performance prejudiced Applicant. The trial court shall also make any other findings of fact and
conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for
habeas corpus relief. l

This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

ja

:‘\~

j\e

3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or.
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
v _ \ _
\

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

’T'J

iled: lanuary 14,‘201_5

" ll
0 not pabnsh

LJ

J\S